FILED
                                                                        May 06 2020, 7:54 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jonathan D. Harwell                                       Curtis T. Hill, Jr.
      Harwell Legal Counsel LLC                                 Attorney General
      Indianapolis, Indiana                                     Megan M. Smith
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Romello Webb,                                             May 6, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                19A-CR-1358
              v.                                                Appeal from the
                                                                Hendricks Superior Court
      State of Indiana,                                         The Honorable
      Appellee-Plaintiff                                        Stephenie LeMay-Luken, Judge
                                                                Trial Court Cause No.
                                                                32D05-1807-F2-15



      Vaidik, Judge.



                                           Case Summary
[1]   Romello Webb was convicted of Level 2 felony attempted robbery resulting in

      serious bodily injury and Level 3 felony attempted robbery resulting in bodily

      injury in connection with a shooting during a drug-deal-gone-bad. Based on the

      Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020                            Page 1 of 17
      evidence presented at trial, including discrepancies in the evidence about

      Webb’s car and hair, the lack of physical evidence connecting Webb to the

      offenses, and the fact that the victim never identified Webb as the shooter, we

      find that the evidence is insufficient to prove that Webb was the shooter and

      therefore reverse his convictions.



                             Facts and Procedural History
[2]   In December 2017, Jesse Speck messaged Ean Edwards, a student at

      Brownsburg High School, on Snapchat about purchasing marijuana. Speck got

      Edwards’s name from Steven Garcia. When Speck later met up with Edwards,

      he took the marijuana from him and “drove off instead of” paying. Tr. Vol. II

      p. 123.


[3]   About two months later, on February 8, 2018, Speck and his half-brother,

      Geoffrey Krick, were looking to buy some marijuana. Speck asked Garcia for a

      name because his dealer quit selling, and Garcia gave him the Snapchat

      username “geoffcarr1211.” Id. at 100; Ex. 36. Around 8 p.m. on February 8,

      Speck messaged “geoffcarr1211” on Snapchat about purchasing some

      marijuana, and “geoffcarr1211” agreed to sell Speck half an ounce. Tr. Vol. II

      pp. 97, 99. Speck then gave “geoffcarr1211” Krick’s phone number (because

      his phone did not have service), and around 9:50 p.m. Speck received a text

      message on Krick’s phone to meet in the Shiloh Creek neighborhood in Avon.




      Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020         Page 2 of 17
[4]   When Speck and Krick arrived at the meeting location, Speck saw a “burnt

      orange” Dodge Challenger parked on the street. Id. at 98; id. at 134 (Speck

      “fully believe[d]” the car was “burnt orange”); see also id. at 155; Tr. Vol. III pp.

      91, 142 (Krick describing the car as “red”). Speck pulled in front of the

      Challenger and parked. Tr. Vol. II p. 98. A few minutes later, a black male

      wearing a hoodie opened the passenger-side backdoor and sat behind Krick.

      Speck’s and Krick’s descriptions of this black male differed: Speck said he had

      an “afro” and glasses, and Krick said he had “dreadlocks” with no mention of

      glasses. In any event, Speck was “sketched out,” because “geoffcarr1211’s”

      Snapchat profile reflected a white male with curly strawberry-blonde hair. Id.

      About thirty seconds later, a second man with an AK-47 opened the driver-side

      backdoor and sat behind Speck. This man had a “hood on but his hair was very

      puffy . . . like an afro,” and he wore a cloth on his face from the nose down. Id.

      at 109. Speck asked, “Do you have that?,” and the first man pulled out a gun,

      pointed it at Speck and Krick, and said, “Yeah, I got that.” Id. at 108. Speck

      threw his wallet at the men and asked them what they wanted. At about the

      same time, a third man opened Speck’s door. This man had “bushy” hair with

      a hoodie pulled over his head and wore a cloth on his face from the nose down.

      Id. at 111. Speck “believe[d]” this man to be Edwards, whom he stole

      marijuana from in December. Id. at 125. When this third man reached for the

      keys, Speck tried to put his car in drive. However, the first man leaned forward

      and put the car in neutral. As Speck and Krick fought the men and Krick

      reached for their guns, the first man’s gun went off, shooting Speck in the back.

      Krick’s hand was injured in the process. According to Speck and Krick, only
      Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020             Page 3 of 17
      one shot was fired. Id. at 117; Tr. Vol. III p. 136. After the gun went off, the

      third man ran back to the Challenger. Speck put his car in drive and drove off

      with the first and second men still in the car. Krick fought the men until they

      got out of the car and back into the Challenger, which then sped off.


[5]   Krick got into the driver’s seat and drove Speck to IU Health West Hospital in

      Avon. Hendricks County Sheriff’s Deputy Jordan Laforet was the first officer

      to arrive at the hospital. He immediately spoke with Krick to get a description

      of the shooter so police could be on the lookout. Krick described the shooter as

      a black male with “dreads” wearing a hoodie; he did not mention glasses. Tr.

      Vol. II p. 157. Medical personnel determined that the bullet entered Speck’s

      back, penetrated his lung, and exited his chest. Speck was transferred to IU

      Health Methodist Hospital, where he remained in the ICU for about a week.


[6]   Detective Charles Tyree of the Hendricks County Sheriff’s Department led the

      investigation. Shortly after the shooting, Detective Tyree searched Speck’s car,

      and no guns, shell casings, or bullet holes were found. Tr. Vol. II p. 221.

      Around midnight, Detective Tyree spoke with Krick at the sheriff’s department

      and had him write down his version of the events. According to Krick’s

      statement, the shooter had “dreadlocks” and was wearing a hoodie. Tr. Vol. III

      p. 92; Ex. B. Again, Krick did not mention glasses. Around 2:00 a.m., an

      assisting detective, Detective Scott Larsen, went to IU Health Methodist

      Hospital to speak with Speck, who described the shooter as a black male in his

      late teens with “an afro and glasses.” Tr. Vol. III p. 40.



      Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020           Page 4 of 17
[7]   Speck and Krick turned over their phones to police. Detective Tyree

      determined that Speck and Krick had been communicating with Geoffrey Carr,

      a student at Brownsburg High School, on February 8 and got a search warrant

      for Carr’s phone and phone records. Id. at 227. The search of Carr’s phone and

      phone records led Detective Tyree to seventeen-year-old Webb, who was also a

      student at Brownsburg High School and “best friends” with Edwards. Id. at

      238.


[8]   Detective Tyree then got a search warrant for Webb’s phone. Detective Tyree

      received Webb’s phone records from AT&T in April 2018. See Ex. 64. He then

      sent them to the Indiana State Police Cyber Crime Unit for analysis, and the

      Cyber Crime Unit produced an extraction report. See Ex. 30.


[9]   Detective Tyree learned that Webb’s mother had rented a black Dodge

      Challenger from Enterprise. Tr. Vol. III p. 15; see also Ex. 69 (Enterprise

      paperwork describing the rental car as “gray”). The rental period was February

      5 to 8, but the car was not returned until February 10. Tr. Vol. III p. 16. When

      the car was returned, there was a hole in the middle of the windshield. Id. at

      56; Exs. 92-93. Detective Tyree searched the Challenger in July, over five

      months after the shooting, and found two 45-caliber bullets and a shell casing

      underneath the carpeting of the front passenger seat and one 45-caliber bullet




      Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020          Page 5 of 17
       underneath the backseat.1 According to Enterprise, the Challenger was likely

       rented “many” times between February 10 and when Detective Tyree searched

       it in July. Tr. Vol. III p. 60.


[10]   In July 2018, the State charged Webb with Level 2 felony attempted robbery

       resulting in serious bodily injury (Speck), Level 3 felony attempted robbery

       resulting in bodily injury (Krick), and Level 3 felony aggravated battery

       (Speck).2


[11]   A three-day jury trial was held in April 2019. The State’s theory was that

       Webb, Edwards, and an unidentified male were the three men in the Challenger

       and that Webb was the shooter.3 Speck testified, but Carr and Edwards did not.

       Krick was called as a defense witness but failed to appear, so his deposition was

       read into the record. Tr. Vol. III p. 115. The State presented no physical

       evidence linking Webb to the shooting, such as a gun, bullet, shell casing,

       fingerprints, or DNA. Speck testified that he was never given an opportunity to

       identify the shooter before trial, such as using a lineup or photo array. Instead,




       1
        The jury asked Detective Tyree if he spoke with Speck’s doctors about whether “his wounds [were]
       consistent with a [45-]caliber bullet wound,” and Detective Tyree responded that he “did not speak with
       doctors or Mr. Speck about the specifics of the size of his wound.” Tr. Vol. III p. 111.
       2
         The State charged Edwards with Level 2 felony attempted robbery (Speck), Level 3 felony attempted
       robbery (Krick), and Level 3 felony attempted robbery (both men). See 32D05-1808-F2-16. The State
       charged Edwards with all three crimes as an accomplice. Edwards pled guilty to Level 2 felony attempted
       robbery in May 2019, after the trial in this case. It doesn’t appear that Carr was charged in connection with
       this case.
       3
        According to the State’s closing argument in this case, “[t]here’s no evidence that Geoffrey Carr was
       actually there at the shooting.” Tr. Vol. III p. 173.



       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020                                   Page 6 of 17
       Speck said he was only asked to describe the shooter. Tr. Vol. II p. 131. Speck

       said he didn’t know the identity of the shooter until Detective Tyree told him it

       was Webb. Tr. Vol. II p. 135. According to Krick’s deposition, which was read

       to the jury, Detective Tyree showed him a photo array, and he circled a couple

       “could-bes.” Tr. Vol. III p. 126. However, the photo array was “lost or

       destroyed,” so it was not known who Krick circled. See Appellant’s App. Vol.

       II p. 104.


[12]   During his testimony, Speck described the shooter as a black male wearing a

       hoodie and black-rimmed glasses. Although Speck told Detective Larsen

       shortly after the shooting that the shooter had an “afro,” Speck gave no

       description of the shooter’s hair at trial. During his direct examination, Speck

       testified that “Romello Webb” entered the car first and that the person who

       entered the car first had a gun. Tr. Vol. II pp. 105, 108. The following

       exchange then occurred:


               Q    Now . . . you’re calling the man with the pistol Romello
               Webb?


               A     Uh, yes, I know him to be the one (1) with the pistol
               because of his glasses.


               Q     What was it about . . . his glasses that helped you to do
               that?


               A       Uh, he was wearing the glasses that night and I remember
               strictly [sic] having black-framed glasses.



       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020            Page 7 of 17
       Id. at 110.


[13]   The State offered into evidence Exhibits 94 and 95, which show Webb

       “wearing his glasses.” Tr. Vol. II p. 131. Here is Exhibit 95, cropped to focus

       on Webb:




       In addition, the school resource officer at Brownsburg High School testified that

       Webb’s glasses, which he was wearing in court, were “distinctive.” Tr. Vol. III

       p. 68. However, the school resource officer did not say what was distinctive

       about the glasses.


[14]   The State’s case against Webb rested heavily on evidence from Webb’s phone

       and the fact that he was friends with Carr and Edwards. The State admitted

       into evidence Webb’s phone records from AT&T and the extraction report


       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020         Page 8 of 17
       prepared by the Cyber Crime Unit. These records contain incoming and

       outgoing phone calls and text messages. According to these records, Carr

       called Webb at 3:40 p.m. on February 8. Tr. Vol. II p. 243; Ex. 64 p. 83. In

       addition, at 10:56 p.m. on February 8, about an hour after the shooting, Webb

       received a text message from Edwards stating, “Appreciate you brother.” Ex.

       30; Tr. Vol. III p. 12. At 11:34 p.m., Webb received a text message with an

       address to an auto-glass repair shop. And the following morning at 7:17 a.m.,

       Webb received the following text message, “Aye don’t tell nobody what happen

       last nite !! Not even yo friends.” Ex. 30; Tr. Vol. III p. 13. The State presented

       no evidence as to who sent these last two messages to Webb. Finally, Webb

       texted with his mother and Edwards on February 9 about replacing a

       windshield. Ex. 30; Tr. Vol. III pp. 22-24.


[15]   Webb’s phone records also included location data. Detective Tyree took this

       location data, which consists of latitude and longitude coordinates and location

       accuracy, and plugged them into a Microsoft program called “Streets and

       Trips” to create maps showing Webb’s whereabouts around the time of the

       shooting. Tr. Vol. II pp. 244-45; Exs. 65-68. Detective Tyree admitted this was

       the first time he had done any “mapping” and that he had no training.4 Tr. Vol.

       II p. 245. According to Detective Tyree, Webb was at his home in Brownsburg

       around 8:43 p.m. on February 8. Ex. 65. At 9:54 p.m., Webb was about fifty



       4
         Webb objected to the admission of Exhibits 65-68 on grounds that Detective Tyree was “not properly
       trained” on mapping, but the trial court overruled his objection. Tr. Vol. II p. 246. Webb does not raise this
       issue on appeal.

       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020                                   Page 9 of 17
       meters from the location of the shooting in Avon. Ex. 66. The shooting

       occurred around 10:00 p.m. And at 11:05 p.m., Webb was back home. Ex. 68.


[16]   Webb presented evidence that he had short hair around the time of the shooting

       and for at least nine years before then. Tr. Vol. III pp. 156, 158; Ex. D. Webb

       also presented evidence that he had never had dreadlocks. Tr. Vol. III p. 157.

       The State presented no evidence to contradict this. The jury was instructed,

       among other things, that it could “infer that evidence of the photo array [shown

       to Krick] would have been favorable to” Webb. Appellant’s App. Vol. II p.

       104. During closing arguments, the State argued to the jury that “the most

       compelling evidence” was not Speck’s and Krick’s testimony but rather the cell-

       phone evidence. Tr. Vol. III p. 172. The State acknowledged the discrepancies

       about the color of the car and the description of the shooter but argued that it

       was a “darkly lit night” and Speck and Krick had guns “pointed at [them].” Id.

       at 178. Defense counsel emphasized that only one of the two victims showed

       up at trial and argued that Speck, the one who showed up, did not identify

       Webb as the shooter. Id. at 185 (Defense counsel: “[Speck] never really pointed

       at Romello Webb, just kind of said yeah, because he was involved. He never

       said hey, that’s him. That’s the guy.”). Defense counsel highlighted that there

       was “[n]o gun, no DNA, no fingerprints, no ID” and erroneous descriptions of

       Webb’s car and hair. Id. at 188. The jury found Webb guilty of both counts of

       attempted robbery but hung on the aggravated-battery count. The trial court

       sentenced Webb to seventeen years for Level 2 felony attempted robbery (seven

       years executed and ten years of work release) and eight years for Level 3 felony


       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020         Page 10 of 17
       attempted robbery (all to be served on home detention), to be served

       consecutively.


[17]   Webb now appeals.



                                  Discussion and Decision
[18]   Webb contends that the evidence is insufficient to support his convictions.

       When reviewing sufficiency-of-the-evidence claims, we neither reweigh

       the evidence nor judge the credibility of witnesses. Willis v. State, 27 N.E.3d

       1065, 1066 (Ind. 2015). We will only consider the evidence supporting the

       verdict and any reasonable inferences that can be drawn from the

       evidence. Id. A conviction will be affirmed if there is substantial evidence of

       probative value to support each element of the offense such that a reasonable

       trier of fact could have found the defendant guilty beyond a reasonable

       doubt. Id.


[19]   Again, the State’s theory was that Webb was the shooter. During closing

       argument, it briefly suggested that Webb was guilty as an accomplice even if he

       wasn’t the shooter: “If, for some reason, you don’t believe that Mr. Webb was

       the one (1) with the handgun, but he participated in this offense, he’s guilty . . .

       of the same charges that everyone else is because they knew what they were

       doing.” Tr. Vol. II pp. 179-80. On appeal, the State abandons the accomplice

       theory and focuses solely on Webb being the shooter. Appellee’s Br. p. 21

       (arguing that the jury could have reasonably inferred that “Edwards, Carr, and


       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020           Page 11 of 17
       Webb set up Speck to be robbed in retaliation for stealing marijuana from

       Edwards, and that Webb was the shooter”). Therefore, the only issue before us

       is whether the evidence is sufficient to prove beyond a reasonable doubt that

       Webb was the shooter. We hold that it is not.


[20]   To begin, Speck and Krick consistently described the assailants’ car as burnt

       orange/red, not black, and their descriptions of the shooter do not match

       Webb. The State describes these as “minor discrepancies.” Id. at 22. We

       disagree. The identity of the shooter was the focus of the investigation.

       Immediately after the shooting, Deputy Laforet went to IU Health West

       Hospital to speak with Krick. Deputy Laforet wanted to get a description of the

       shooter so police could act quickly to apprehend him. Krick described the

       shooter as a black male with “dreads” wearing a hoodie but did not mention

       glasses. Around midnight, about two hours after the shooting, Detective Tyree

       met with Krick at the sheriff’s department. Again, Krick described the shooter

       as having “dreadlocks” and wearing a hoodie, with no mention of glasses.

       Around 2:00 a.m., Detective Larsen spoke with Speck at IU Health Methodist

       Hospital, and Speck described the shooter as a black male in his late teens with

       “an afro and glasses.” After getting a warrant for Geoffrey Carr’s phone and

       phone records, the investigation focused on Webb. Detective Tyree, however,

       did not show Speck a photo array to see if he could identify the shooter. See Tr.

       Vol. III p. 95 (Detective Tyree: “I thought that it best not to do a photo array.”).

       Although Detective Tyree showed Krick a photo array and Krick circled a

       couple “could-bes,” the photo array was “lost or destroyed,” and the jury was

       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020          Page 12 of 17
       instructed that it could infer that Krick did not identify Webb. In short, neither

       victim identified Webb as the shooter before trial.


[21]   Webb presented evidence, unchallenged by the State, that he had short hair

       around the time of the shooting (and for at least nine years before then) and that

       he has never had dreadlocks. During his testimony, Speck described the

       shooter as a black male wearing a hoodie and black-rimmed glasses. Despite

       telling Detective Larsen shortly after the shooting that the shooter had an

       “afro,” Speck gave no description of the shooter’s hair at trial. The State

       contends that “Speck identified Webb as the shooter at trial.” Appellee’s Br. p.

       20. We disagree. It is true that Speck testified that he “kn[e]w” Webb was the

       shooter, but his only basis for saying so was that the shooter was wearing

       “black-framed glasses” that, according to Speck, looked like the glasses Webb

       was wearing during trial. Tr. Vol. II p. 110. In essence, Speck was saying “the

       shooter was wearing glasses that looked like the glasses of the person sitting at

       the defense table.” That is a far cry from saying “the person who shot me is the

       person sitting at the defense table”—and Speck said nothing of the sort. At

       best, Speck identified the shooter’s style of glasses, not the shooter himself.

       Moreover, State’s Exhibit 95 shows Webb wearing glasses, and there is nothing

       particularly unique about them.5




       5
        Notably, the charging information against Webb alleges that he was wearing a mask. See Appellant’s App.
       Vol. II pp. 19-20. At trial, the State did not present any evidence that the first man/shooter was wearing a
       mask.

       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020                                Page 13 of 17
[22]   In addition, there is no physical evidence linking Webb to the offenses. The

       State presented no gun, bullet, shell casing, fingerprints, or DNA. Instead, the

       State presented four pieces of non-incriminating evidence. First, the State

       presented evidence that Webb was best friends with Edwards and friends with

       Carr. Specifically, the State notes that Webb received a phone call from Carr at

       3:40 p.m. on February 8. While this is true, the evidence shows that Speck did

       not communicate with Carr about purchasing marijuana until later that night.


[23]   Second, the State presented text messages that Webb received after the

       shooting. At 10:56 p.m. on February 8, about an hour after the shooting, Webb

       received a text message from Edwards stating, “Appreciate you brother.” And

       the following morning at 7:17 a.m., Webb received the following text message,

       “Aye don’t tell nobody what happen last nite !! Not even yo friends.” The

       State presented no evidence as to who sent this last message to Webb. These

       vague text messages do not establish that Webb knew about the shooting, let

       alone that he was the shooter.


[24]   Third, the State presented evidence that the black Dodge Challenger rented by

       Webb’s mother had a hole in the windshield when it was returned to Enterprise

       on February 10 and that bullets were found in the rental car five months after

       the shooting. Setting aside the color differences in the Challenger (burnt

       orange/red vs. black) and even assuming that the hole in the windshield was

       from a bullet, the State presented no evidence that the hole in the Challenger’s

       windshield was connected to the events in this case. The evidence presented at

       trial was that only one shot was fired—the shot that hit Speck. And while no

       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020        Page 14 of 17
       evidence was presented as to where the bullet went after exiting Speck’s chest,

       Detective Tyree searched Speck’s car and found no bullet hole. In other words,

       the State presented no evidence that the bullet exited Speck’s car, much less that

       it entered the Challenger’s windshield. Moreover, Speck testified that he

       parked in front of the Challenger. Speck was sitting in the driver seat and was

       shot from behind. As for the 45-caliber bullets found in the Challenger in July,

       not only was that car likely rented numerous times in the intervening five

       months, but the State presented no evidence as to what caliber of bullet was

       used in the shooting.


[25]   Fourth, the State presented evidence from Detective Tyree that at 9:54 p.m. on

       February 8, Webb was about fifty meters (164 feet) from the location of the

       shooting. But even if Webb was near the scene of the shooting, this evidence

       does not establish that he was the shooter.


[26]   While we seldom reverse for insufficient evidence, we have an affirmative duty

       to make certain that the proof at trial is sufficient to support the verdict beyond

       a reasonable doubt. Bean v. State, 818 N.E.2d 148, 150 (Ind. Ct. App. 2004).

       Some time ago, our Supreme Court described proof beyond a reasonable doubt

       as follows:


               The rule of law defining proof beyond a reasonable doubt has
               been well settled for many years and requires each juror to be so
               convinced by the evidence that as a prudent man he would feel
               safe to act upon such conviction in matters of the highest concern
               and importance to his own dearest and most important interests,
               under circumstances where there was no compulsion or coercion

       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020           Page 15 of 17
               upon him to act at all. The standard of a prudent man is that of a
               reasonable man. If different persons might reasonably arrive at
               different conclusions from that reached by the trial jury, the
               verdict will not be set aside for that reason. On the other hand if
               no reasonable man could find the evidence has proved an
               accused guilty beyond a reasonable doubt, a verdict would not be
               sustained by sufficient evidence.


       Baker v. State, 236 Ind. 55, 61, 138 N.E.2d 641, 644-45 (1956) (citations

       omitted), overruled on other grounds by Davis v. State, 249 Ind. 373, 232 N.E.2d

       867 (1968).


[27]   Although the sufficiency-of-the-evidence standard of review is deferential, it is

       not impossible to overcome, nor should it be. Our Supreme Court has observed

       that the Indiana Constitution guarantees “in all cases an absolute right to one

       appeal.” Galloway v. State, 938 N.E.2d 699, 709 (Ind. 2010), reh’g denied. An

       impossible standard of review under which appellate courts merely

       “rubber stamp” the fact-finder’s determinations, no matter how unreasonable,

       would raise serious constitutional concerns because it would make the right to

       an appeal illusory. Milam v. State, 14 N.E.3d 879, 881 (Ind. Ct. App. 2014).


[28]   Given the discrepancies in the evidence about Webb’s car and hair, the lack of

       physical evidence connecting Webb to the offenses, the fact that Speck never

       identified Webb as the shooter, the vague text messages, and the fact that the

       location information does not establish that Webb was the shooter, we find that




       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020          Page 16 of 17
       the proof at trial is not sufficient to support the verdicts beyond a reasonable

       doubt. We therefore reverse Webb’s convictions.6


[29]   Reversed.


       Mathias, J., and Tavitas, J., concur.




       6
         Webb also argues that the trial court erred in admitting certain hearsay evidence and that his sentence is
       inappropriate. Even considering the evidence that Webb challenges, we still conclude that the evidence is
       insufficient to support his convictions. And in light of our conclusion that the evidence is insufficient to
       support Webb’s convictions, we do not address his inappropriate-sentence argument.

       Court of Appeals of Indiana | Opinion 19A-CR-1358 | May 6, 2020                                   Page 17 of 17